PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 99-4919
LUCIEN ANTONIO ROBERTS, a/k/a Lou,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                       No. 99-4925
PEDRO SANTOS, JR.,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                          No. 99-4926
DARRELL ANTONIO GUMBS, a/k/a
Kyle,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                          No. 00-4306
AARON KEITH COVINGTON, a/k/a
A-Man,
             Defendant-Appellant.
                                       
2                     UNITED STATES v. ROBERTS
            Appeal from the United States District Court
       for the Eastern District of Virginia, at Newport News.
                 Rebecca B. Smith, District Judge.
                             (CR-99-21)

                     Argued: November 3, 2000

                      Decided: August 16, 2001

        Before NIEMEYER and KING, Circuit Judges, and
    Margaret B. SEYMOUR, United States District Judge for the
         District of South Carolina, sitting by designation.



Affirmed by published opinion. Judge Niemeyer wrote the opinion,
in which Judge King and Judge Seymour joined.


                             COUNSEL

ARGUED: Charles E. Haden, Hampton, Virginia; Larry W. Shelton,
JONES, SHELTON & MALONE, P.C., Norfolk, Virginia; James Ste-
phen Ellenson, Newport News, Virginia, for Appellants. Laura Marie
Everhart, Assistant United States Attorney, Norfolk, Virginia, for
Appellee. ON BRIEF: Douglas Fredericks, Norfolk, Virginia, for
Appellant Gumbs. Helen F. Fahey, United States Attorney, Norfolk,
Virginia, for Appellee.


                              OPINION

NIEMEYER, Circuit Judge:

   On appeal from their convictions for conspiracy to traffic in illegal
drugs and related offenses, the four appellants in this case assign
numerous errors, the most significant of which is that they were enti-
tled, pursuant to Apprendi v. New Jersey, 120 S. Ct. 2348 (2000), to
have the jury find the drug quantities on which their sentences were
                      UNITED STATES v. ROBERTS                        3
based by proof beyond a reasonable doubt. For the reasons that fol-
low, we find the appellants’ various arguments unpersuasive and
affirm.

                                   I

   In April 1999, a grand jury in the Eastern District of Virginia
returned a 64-count indictment that charged the appellants, Aaron
Covington, Lucien Roberts, Darrell Gumbs, and Pedro Santos, as well
as others, with conspiracy to traffic in illegal drugs and with substan-
tive drug trafficking offenses. The indictment included allegations of
the specific quantities of cocaine and cocaine base involved in each
count.

   During trial, the district court dismissed seven counts and submit-
ted the remaining counts to the jury. The jury convicted all defendants
on each count submitted. Almost all of the ten days of trial were con-
sumed by the presentation of government witnesses, who offered
extensive and unrebutted accounts as to the amounts of cocaine and
cocaine base that the defendants possessed, distributed, and imported
into the United States. The defendants called two witnesses, the first
of whom was a psychologist whose testimony was offered to discredit
a prosecution witness by describing his history of drug use and mem-
ory loss, and the second of whom was a police officer who had testi-
fied for the government earlier in the trial. As requested by the
government, the jury was instructed that, in determining the defen-
dants’ guilt or innocence, "it is not necessary for the government to
prove the exact or precise amount of controlled substances alleged in
the indictment." The jury convicted Roberts of conspiracy to traffic
in cocaine and cocaine base, in violation of 21 U.S.C. § 846; conspir-
acy to import cocaine, in violation of 21 U.S.C. § 963; and ten counts
of distributing or possessing with intent to distribute cocaine or
cocaine base, in violation of 21 U.S.C. § 841. It convicted Santos of
conspiracy to traffic in cocaine and cocaine base, in violation of 21
U.S.C. § 846; and three counts of distributing or possessing with
intent to distribute cocaine base, in violation of 21 U.S.C. § 841. It
convicted Gumbs of conspiracy to traffic in cocaine and cocaine base,
in violation of 21 U.S.C. § 846; conspiracy to import cocaine, in vio-
lation of 21 U.S.C. § 963; and three counts of distributing or possess-
ing with intent to distribute cocaine, in violation of 21 U.S.C. § 841.
4                     UNITED STATES v. ROBERTS
Finally, it convicted Covington of conspiracy to traffic in cocaine and
cocaine base, in violation of 21 U.S.C. § 846; 18 counts of distribut-
ing or possessing with intent to distribute cocaine or cocaine base, in
violation of 21 U.S.C. § 841; and one count of money laundering, in
violation of 18 U.S.C. § 1956.

   After conducting sentencing hearings, during which the district
court made findings regarding the quantities of cocaine and cocaine
base attributable to each defendant, the court sentenced Roberts to 10
life sentences and two 360-month sentences, all to run concurrently;
Covington to 11 life sentences, eight 360-month sentences, and one
240-month sentence, all to run concurrently; Gumbs to two 151-
month sentences and three 120-month sentences, all to run concur-
rently; and Santos to four 360-month sentences, all to run concur-
rently.

  From the entry of judgments, these four defendants timely
appealed.

                                  II

    For their most significant argument on appeal, the defendants con-
tend that, under the Supreme Court’s decision in Apprendi v. New
Jersey, 120 S. Ct. 2348 (2000), they were entitled to have drug quan-
tities determined by the jury under the reasonable-doubt standard,
instead of by the court at a sentencing hearing under the preponder-
ance standard.

   In Apprendi, the Supreme Court held that, "[o]ther than the fact of
a prior conviction, any fact that increases the penalty for a crime
beyond the prescribed statutory maximum must be submitted to a jury
and proved beyond a reasonable doubt." 120 S. Ct. at 2362-63. The
defendants contend that unless the jury finds actual drug quantities to
justify greater sentencing maximums, the statutory maximum term of
imprisonment for each count of conviction under 21 U.S.C. § 841 and
21 U.S.C. § 960 is 20 years. See 21 U.S.C. §§ 841(b)(1)(C),
960(b)(3). Thus, they argue that in the absence of a jury finding as to
quantities, any sentence imposed under § 841 and § 960, through the
corresponding conspiracy statutes, § 846 and § 963, that exceeds 20
years runs afoul of the Apprendi holding.
                       UNITED STATES v. ROBERTS                        5
   Because the defendants did not raise the Apprendi objection below,
we review their claims for plain error. See United States v. Kinter,
235 F.3d 192, 199 (4th Cir. 2000). Under this standard of review, the
defendants must establish an error that was plain and that affected
their substantial rights. See Johnson v. United States, 520 U.S. 461,
468 (1997); United States v. Olano, 507 U.S. 725, 732 (1993). But
even if these requirements are met, we may not exercise our discre-
tion to notice and correct the plain error unless it "seriously affect[s]
the fairness, integrity, or public reputation of judicial proceedings."
Olano, 507 U.S. at 732.

   First, as to Gumbs, because none of his concurrent sentences
exceeds 240 months, he cannot assert an Apprendi error. See Kinter,
235 F.3d at 201-02 (holding that judicial factfinding relating to the
imposition of a sentence within the statutory range specified by Con-
gress does not violate the Apprendi rule); United States v. Angle, Nos.
96-4662, 96-4672, 99-4187, 2001 WL 732124, at *2 (4th Cir.) (en
banc) (holding that 240 months is generally the "maximum penalty
authorized by the facts found by the jury" in cases where the jury did
not find specific drug quantities). Similarly, Santos’ sentences do not
raise an Apprendi error. Santos received four concurrent 360-month
sentences, each of which is within the maximum sentence set forth in
21 U.S.C. § 841(b)(1)(C) for a defendant who has a prior felony drug
offense, as long as notice of the prior conviction is given to the defen-
dant pursuant to 21 U.S.C. § 851. In this case, the government pro-
vided such notice, and accordingly, the maximum term of
imprisonment for Santos under § 841(b)(1)(C) was 360 months — the
sentence that he received on each count. See United States v. Arias,
252 F.3d 973, 978 (8th Cir. 2001).

   Roberts and Covington, on the other hand, each received multiple
life and 30-year sentences, which exceed the base 20-year statutory
maximums under 21 U.S.C. § 841 and 21 U.S.C. § 960 for convic-
tions in which the jury did not find specific drug quantities justifying
a greater sentence and in which other aggravating factors are not
applicable. Accordingly, these sentences were plain error. See United
States v. Promise, No. 99-4737, 2001 WL 732389, at *7 (4th Cir.) (en
banc). We conclude nonetheless that these defendants have not met
the final two prongs of the plain error analysis. They have shown nei-
ther that the error affected their substantial rights, nor that it "seri-
6                      UNITED STATES v. ROBERTS
ously affect[ed] the fairness, integrity, or public reputation of judicial
proceedings." Olano, 507 U.S. at 732. We reach this conclusion for
the following reasons.

   First, we held in United States v. White, 238 F.3d 537 (4th Cir.
2001), that even if a defendant receives concurrent sentences of more
than 20 years of imprisonment for multiple convictions under 21
U.S.C. § 841 without a jury determination of drug quantity, the
asserted error does not affect the defendant’s substantial rights if the
defendant’s term of imprisonment is no longer than the aggregate sen-
tence to which the defendant would "otherwise be subject" under the
Sentencing Guidelines. Id. at 542; see also Angle, 2001 WL 732124,
at *3. The Guidelines provide that in the case of multiple convictions,
"if the total punishment mandated by the guidelines exceeds the high-
est statutory maximum, the district court must impose consecutive
terms of imprisonment to the extent necessary to achieve the total
punishment." White, 238 F.3d at 543 (citing U.S.S.G. § 5G1.2(d)). In
other words, the district court must "stack" multiple sentences consec-
utively — and thus not impose sentences concurrently — when the
punishment required by the Sentencing Guidelines exceeds the high-
est "prescribed statutory maximum" for an indictment offense of con-
viction. And because the district court is required to engage in this
stacking procedure, a sentence above the "prescribed statutory maxi-
mum" for a single offense does not affect the defendants’ substantial
rights as long as the aggregate of the statutory maximum sentences
for the offenses of conviction, when imposed consecutively, exceeds
the punishment actually imposed upon the defendant asserting revers-
ible error under the rule of Apprendi.

   Both Roberts and Covington received concurrent life sentences —
Roberts received 10, and Covington 11. To be sure, the principle
established in White may not always apply to a defendant with one
or more life sentences, given that a calculation of the duration of
those sentences in years may become a matter of speculation. Were
we, for example, to address circumstances in which a defendant had
received three concurrent life sentences under a statute with a 20-year
statutory maximum, we would be much more hesitant to apply this
rationale, as it is possible that a defendant could live for 60 more
years. This case, however, does not present those circumstances. Rob-
erts was found guilty on 12 separate drug trafficking counts and Cov-
                      UNITED STATES v. ROBERTS                        7
ington 19. Even with the base 20-year maximum term of
imprisonment for a single conviction under the statutes at issue (with-
out considering other aggravating factors), the Sentencing Guidelines
stacking rules would have required the district court to impose con-
secutive sentences upon these defendants that grossly exceeded, in the
aggregate, the span of the concurrent life sentences that were actually
imposed. In light of that reality, Roberts and Covington have not met
their burden of showing that the asserted error affected their substan-
tial rights.

   Moreover, even were Roberts and Covington able to show an effect
on their substantial rights, they certainly have not shown that the
imposition of concurrent life and 30-year sentences, rather than con-
secutive sentences totaling at least 240 years for Roberts and 380 for
Covington, would "seriously affect[ ] the fairness, integrity, or public
reputation of judicial proceedings." Olano, 507 U.S. at 732.

   Even if the rule in White did not apply, we would conclude with
respect to Roberts that he failed to meet his burden under Olano for
a second reason. We have previously noted that a district court’s fail-
ure to submit the question of drug quantity to the jury does not affect
substantial rights when the quantities at issue are "uncontested and
supported by overwhelming evidence, such that the jury verdict
would have been the same absent the error." United States v. Strick-
land, 245 F.3d 368, 380 (4th Cir. 2001) (quoting Neder v. United
States, 527 U.S. 1, 17 (1999) (internal quotation marks omitted)).
Because Roberts was convicted on multiple counts and given 10 con-
current life sentences, his burden under the plain error standard is
even heavier than it would be if he had been convicted of only one
count. Because any one conviction could justify a life sentence, he
must demonstrate that reversible error occurred with regard to each
life sentence that he received. Otherwise, he would fail to establish
that his substantial rights were affected. See White, 238 F.3d at 542-
43. Roberts has not carried this burden. The government presented
uncontested evidence to the jury that, where relevant, the drug quanti-
ties at issue were as alleged in the indictment. Based on that same evi-
dence, the jury convicted Roberts on every count. And Roberts has
made no showing that he effectively contested, at trial or sentencing,
the drug quantities to which the government’s witnesses testified —
at least not to the extent that he would not have been exposed to a
8                      UNITED STATES v. ROBERTS
maximum of less than life on every count. For example, Roberts
never contested the attribution of 127.58 grams of crack to him based
upon an October 1996 incident — a quantity that, by itself, would
have exposed him to a maximum of life imprisonment for his conspir-
acy conviction. See 21 U.S.C. § 841(b)(1)(C).

   In sum, Roberts has not shown either here or below that the drug
quantities attributed to him by the government’s witnesses with
regard to every relevant count were significantly inaccurate, and the
record contains no evidence that could "rationally lead to a contrary
finding with respect to the omitted element" on each of those counts.
Neder, 527 U.S. at 19. Thus, Roberts has not shown that the district
court’s failure to instruct the jury on the quantity issue prejudiced
him, and therefore the purported error cannot be said to have affected
his substantial rights under Olano.

   Covington, on the other hand, did challenge all of the quantities at
sentencing, the stage of the proceedings during which he would have,
under then-existing law, challenged quantities. See United States v.
Powell, 886 F.2d 81, 85 (4th Cir. 1989) (holding that drug quantity
is a sentencing factor). It is doubtful, however, that his conclusory
argument at sentencing about the evidence of quantities — the soli-
tary statement that "it is a question of credibility of the witnesses, and
we would submit that they were not credible" — could be sufficient,
in the absence of other argument or evidence, to establish prejudice
under Neder. Cf. Johnson, 520 U.S. at 470 & n.2 (holding that the
defendant had not met his burden under the fourth prong of Olano
when the only argument contesting the omitted element was the state-
ment of the trial counsel that "I would argue that the element of mate-
riality has been insufficiently proven and that the Court ought to grant
a judgment of acquittal"). But we need not resolve this issue because,
as we noted above, Covington’s conviction for 19 drug trafficking
counts, each of which has a maximum sentence of at least 20 years,
precludes our finding that his substantial rights were affected under
White.

                                   III

   Appellants’ additional arguments do not require significant discus-
sion. We will, however, address two that were pressed at oral argu-
ment.
                       UNITED STATES v. ROBERTS                        9
   First, Roberts contends that the district court abused its discretion
in denying his motion for a new trial following the alleged recantation
of a government witness. After trial, Ronald Eudailey, who had
offered important testimony against several of the defendants, told a
private investigator that because of serious memory problems and
prior drug use, he could not remember some of the events to which
he had testified and that the government’s attorneys had "coached"
many of his answers.

   When a government witness recants his testimony after trial, the
court may grant a motion for a new trial when it is "reasonably well
satisfied" (1) that "the testimony given by a material witness is false,"
(2) "[t]hat without it the jury might have reached a different conclu-
sion," and (3) "[t]hat the party seeking the new trial was taken by sur-
prise when the false testimony was given and was unable to meet it
or did not know of its falsity until after the trial." United States v.
Wallace, 528 F.2d 863, 866 (4th Cir. 1976) (quoting Larrison v.
United States, 24 F.2d 82, 87-88 (7th Cir. 1928) (emphasis in origi-
nal)). We review the denial of such motions for abuse of discretion.
See Chesapeake Paper Prods Co. v. Stone & Webster Eng’ring Corp.,
51 F.3d 1229, 1237 (4th Cir. 1995).

   We do not believe that the district court abused its discretion when
it denied Roberts’ motion for a new trial. After observing Eudailey’s
demeanor at trial and reviewing the transcript of his "recantation," the
district court indicated that it was not "reasonably well satisfied" that
the original testimony was false. Indeed, the district court believed
that Eudailey was "playing games with the court." The so-called
recantation was cryptic and contradictory. While Eudailey implied at
points in his testimony that he had not told the truth on the stand, he
expressly stated only that he had been coached, that he could remem-
ber nothing, and that he was not certain that his testimony had been
truthful. He even said that he could no longer remember the substance
of his testimony at trial — a proposition that makes it extremely
unlikely that he could assess the truth or falsity of that testimony. He
certainly did not identify any facts to which he had testified falsely.
To the contrary, much of Eudailey’s testimony at trial had been cor-
roborated by other government witnesses, and Eudailey himself had
been rather candid on the stand at trial about his memory problems
and the degree to which the government’s attorneys had jogged his
10                    UNITED STATES v. ROBERTS
memory with respect to details such as dates. In the totality of these
circumstances, we do not believe that the district court abused its dis-
cretion in denying Roberts’ motion for a new trial.

   Second, Santos contends that the evidence at trial was insufficient
to support the jury’s finding that he was a member of a single conspir-
acy involving Roberts, Gumbs, and Covington. He argues that the
evidence shows at most that he was merely a street dealer, engaged
in a single, "retail" conspiracy with Covington. He maintains that
because no evidence links him to the "wholesale" conspiracy con-
ducted by Covington and the other two defendants, his conspiracy
conviction must be reversed. Again, we disagree.

   The government presented evidence that would satisfy its burden
of proving a single conspiracy involving "one overall agreement" or
"one general business venture." United States v. Leavis, 853 F.2d 215,
218 (4th Cir. 1988) (internal quotation marks and citations omitted).
The evidence that Santos and Covington were engaged in a conspir-
acy was overwhelming, as was the evidence that Covington conspired
with Gumbs and Roberts. A reasonable jury could very well have
concluded from the evidence that Santos was linked to Gumbs and
Roberts and thus that the government had proved that one conspiracy
involving wholesale and retail distribution existed among all of the
defendants.

    Even if the evidence were ambiguous, we would reverse Santos’
guilty verdict only if the proof of multiple conspiracies was likely to
have confused the jury into imputing guilt to him as a member of one
conspiracy because of the illegal activity of members of the other
conspiracy. See United States v. Barsanti, 943 F.2d 428, 439 (4th Cir.
1991). We have held that when the government proves two conspira-
cies at different tiers — one retail and one wholesale — "proof of
those two separate conspiracies would not have prejudiced appellants
. . . since the jury would not have been confused into imputing guilt
to members of one conspiracy because of the illegal activities of the
other conspiracy." United States v. Hines, 717 F.2d 1481, 1490 (4th
Cir. 1983). "With only two conspiracies, each at a distinct level, and
simple in operation, the jury was not likely to confuse evidence con-
cerning one level as being relevant concerning the other." Id.
                      UNITED STATES v. ROBERTS                     11
   With respect to the remaining assignments of error — the district
court’s denial of the motion for discovery on whether the government
selectively prosecuted African-Americans; the court’s refusal to grant
the defendants’ severance motions; the court’s disparaging commen-
tary about counsel and its taking over some of the questioning; the
court’s denial of the motion to recuse; the insufficiency of the evi-
dence; the court’s sentencing determinations regarding drug quantity;
and the court’s findings during sentencing about the defendants’ roles
in the conspiracy — we have considered the appellants’ arguments
and have carefully reviewed the record. Based on this review, we find
the arguments without merit.

  Accordingly, we affirm the judgments of the district court.

                                                         AFFIRMED